             Case 2:21-cv-01059-GMN-BNW Document 7 Filed 06/28/21 Page 1 of 3



     JENNIFER BERGH
 1   Nevada Bar No. 14480
     QUILLING SELANDER LOWNDS
 2
     WINSLETT & MOSER, P.C.
 3   2001 Bryan Street, Suite 1800
     Dallas, TX 75024
 4   (214) 560-5460
     (214) 871-2111 Fax
 5   jbergh@qslwm.com
 6   Counsel for RP On-Site, LLC
     **Designated Attorney for Personal Service**
 7
     Trevor Waite, Esq.
 8   Nevada Bar No.: 13779
     6605 Grand Montecito Parkway, Suite 200
 9   Las Vegas, Nevada 89149
10
                               IN THE UNITED STATES DISTRICT COURT
11
                                      FOR THE DISTRICT OF NEVADA
12
     ROSA KHALIL,                                        Case No. 2:21-cv-01059-GMN-BNW
13                             Plaintiff,
                                                         JOINT MOTION AND ORDER
14   v.                                                  EXTENDING DEFENDANT RP ON-SITE,
     RP ON-SITE, LLC,                                    LLC’S TIME TO FILE AN ANSWER OR
15
                                                         OTHERWISE RESPOND TO
                                Defendant.               PLAINTIFF’S COMPLAINT
16

17                                                       (FIRST REQUEST)
18

19               Plaintiff Rosa Khalil (“Plaintiff”) and Defendant RP On-Site, LLC (“On-Site”), by and

20   through their respective counsel, file this Joint Motion Extending Defendant On-Site’s Time to

21   File an Answer or Otherwise Respond to Plaintiff’s Complaint.

22               On June 4, 2021, Plaintiff filed her Complaint. The current deadline for On-Site to

23   answer or otherwise respond to Plaintiff’s Complaint is June 29, 2021. On-Site’s counsel will

24   need additional time to review the documents and respond to the allegations in Plaintiff’s

25   Complaint. This Joint Motion is made in good faith and not for the purposes of delay.

26               Plaintiff has agreed to extend the deadline in which On-Site has to answer or otherwise

27   respond to Plaintiff’s Complaint up to and including July 20, 2021. This is the first motion for

28   extension of time for On-Site to respond to Plaintiff’s Complaint.

                                                                                                      1
     5065124.1
             Case 2:21-cv-01059-GMN-BNW Document 7 Filed 06/28/21 Page 2 of 3




 1   Dated this 28th day of June 2021.
                                                 QUILLING SELANDER LOWNDS
 2                                               WINSLETT & MOSER, P.C.
 3                                               /s/ Jennifer Bergh
                                                 JENNIFER BERGH
 4
                                                 Nevada Bar No. 14480
 5                                               2001 Bryan Street, Suite 1800
                                                 Dallas, TX 75201
 6                                               (214) 871-2100
                                                 (214) 871-2111 Fax
 7                                               jbergh@qslwm.com
                                                 Counsel for RP On-Site, LLC
 8

 9                                               PRICE LAW GROUP, APC

10
                                                 /s/ Steven A. Alpert
11                                               STEVEN A. ALPERT
12                                               Nevada Bar No. 8353
                                                 5940 Rainbow Boulevard
13                                               Las Vegas, NV 89118
                                                 (702) 794-2008
14                                               (866) 401-1457 Fax
                                                 alpert@pricelawgroup.com
15
                                                 Counsel for Plaintiff
16

17

18                                               ORDER

19               The Joint Motion for Extension of Time for RP On-Site, LLC to file an answer or

20   otherwise respond to Plaintiff’s Complaint is so ORDERED AND ADJUDGED.

21

22   Dated this
            July____ day of ______________________ 2021.
                 2, 2021.

23

24
                                           UNITED STATES MAGISTRATE JUDGE
25
26

27

28

                                                                                              2
     5065124.1
